(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Pob cuanto, Carmen Méndez de Galarze inició este pleito en so-licitud de que la Corte declarara roto y disuelto el vínculo matrimonial que la une a Pedro Galarze por causas de trato cruel e injurias graves, oponiéndose el marido; y
Por cuanto, celebrado el juicio la Corte de Distrito consideró la prueba insuficiente y declaró la demanda sin lugar; y
Poe cuanto, interpuesta apelación por la demandante, a fin de resolver el recurso hemos estudiado los autos y los alegatos sin que hayamos quedado convencidos de que la Corte de Distrito abusara *979de su discreción al apreciar la prueba, ni de que las circunstancias concurrentes dejen de justificar la sentencia, quizá beneficiosa para la misma demandante y apelante y especialmente para las hijas ha-bidas en el matrimonio:
Por tanto, se declara no haber lugar al recurso y se confirma la sentencia apelada que dictó la Corte de Distrito de San Juan en noviembre 27, 1937.